Title: To George Washington from Henry Knox, 15 February 1790
From: Knox, Henry
To: Washington, George

 

Sir,
War Office [New York] February 15th 1790

The serious crisis of affairs, in which the United States are involved with the Creeks requires that every honorable and probable expedient that can be devised should be used to avert a War with that tribe—The untoward circumstances of the case are such, that no degree of success, could render a War either honorable or profitable to the United States.
Events may be expected soon to arise which will interrupt the present tranquillity. The headlong passions of the young Creek Warriors are too impetuous to be restrained by the feeble advice of the Cheifs even supposing their authority exerted to that end.
But were the dispositions of the Creeks generally favorable to peace, the corrosive conduct of the lawless Whites inhabiting the frontiers may be supposed to bring on partial quarrels—These may be easily fomented, and the flame of War suddenly lighted up without a possibility of extinguishing it, but by the most powerful exertions.
A War with the Creeks besides being attended with its own embarrassments may lead to extensive and complicated evils—Part of the lower Creeks or Semanolies reside within the territory of Spain—and a strong connection appears to subsist between the Creeks generally and the Colonies of east and west Florida belonging to that power.
In case of a War with the Creeks, and they should be pushed to take refuge within the limits of either of the aforesaid Colonies, the United States would be reduced to a most embarrassed predicament—For they must either follow the Creeks in order to extinguish the War; establish posts in their country; or retire: In the first case, they would seriously be embroiled with Spain—In the second, the operation would be extremely hazardous and expensive—In the third the impression made would not be attended with adequate or permanent effects to the expence incurred by the expedition.
This subject therefore in every point of view in which it can be placed, has an unfavorable aspect to the interests of the United States—Acting under this impression my mind has been anxiously employed in endevoring to avoid if possible so injurious an event.

In examining the proposition of the late Commissioners to send the draft of a treaty for the Creeks to sign and in case of their refusal to declare War against them it appears as if the measure proposed would inevitably precipitate an event which it is the interest of the United States to avoid—For if such treaty should be transmitted to the Creeks, with a declaration that they must receive and sign it, or War should ensue, it is highly probable that the latter event would take place by an irruption of the Creeks, long before the Messenger could reach the seat of Government.
In search of expedients to avert the evils impending on this subject, I have been led into repeated conversations with the Honorable Benjamin Hawkins Senator for North Carolina who is well acquainted with the influential characters among the Creeks—He appears to entertain the opinion pretty strongly that the designs and character of Alexander McGillivray the influential Creek Chief are opposed to a War with the United States, and that he would at this time gladly embrace any rational mean that could be offered to avoid that event—It seems probable to Mr Hawkins, arising from some former intimations of Mr McGillivray that he might at this time be influenced to repair to the seat of the general Government, provided that every facility and security should be offered for that purpose.
In maturely contemplating this idea of Mr Hawkins, and confiding in his knowledge and judgement of the character alluded to, I am inclined to conclude that it is an expedient deserving of experiment—and that let its success be what it may, the result cannot fail of being honorable to the United States.
For although it is proposed the overture shall have the aspect of a private transaction, yet that it shall have so much of the collateral countenance of government as to convince Mr McGillivray, that he may safely confide in the proposition as it relates to his own and the other cheifs personal security until their return to their own Country.
I have shown Mr Hawkins the enclosed draft of a letter to Alexander McGillivray, it has received his approbation, and he is willing to copy and sign the same, adding thereto some circumstances relative to a former correspondence on some philosophical enquiries.
The bearer of the letter ought to be a man of real talents and

judgement—Although the ostensible object of his mission should be the charge of the letter, yet the real object should be much more extensive—He should be capable of observing the effects of the proposition, on the mind of Mr McGillivray and the other chiefs—He should be of such character and manners as to insinuate himself into their confidence—of obviating their objections to the proposition—of exhibiting in still stronger colours than the letter the ruinous effects of a War to the Creeks—In the prosecution of his designs he should not be in a hurry—but wait with attention and patience the symptoms of compliance—confirm them in such dispositions—and be calm and firm when opposed—And if after all his labor and exertions he should fail of success, he should be capable of giving a clear narrative of the means he used, and the obstacles which prevented his success.
On this persons negotiation, would depend much blood and treasure and in any event the reputation of the United States.
The objects therefore of the mission would require an important character who although not invested with any apparently dignified public commission ought to have such private powers and compensation as would be a sufficient inducement to a performance of the intended service.
The time which the proposed negociation would require might be four months or one hundred and twenty days—If the compensation should be eight dollars per day the amount would be nine hundred & sixty dollars—The expences would probably amount to four hundred dollars in addition—Should several of the Chiefs repair to New York, the expences for that purpose would amount at least to 1000 dollars—so that the expence of one thousand three hundred and sixty dollars at least; and perhaps 2360, would be incurred by the proposed measure—and this sum would be independent of the probable expences of presents and returning the Chiefs to their own Country which would require a much larger sum—But there cannot be any doubt of the oeconomy of the proposed application of the money herein required when compared with the expence which must attend a War.
The proposed experiment would probably be attended with either one or the other of the following consequences.
1st That it would be successful, and thereby prevent a War—

For most probably if Mr McGillivray and the other influential chiefs should embrace the measure, and repair to the seat of Government their dispositions would be sufficiently pacific to conclude a treaty, especially as no terms inconsistent with the principles of justice or humanity would be imposed on them.
2dly In case the proposition should be unsuccessful—The fair and honorable dispositions of the United States would be highly illustrated, and however great the evils which might afterwards result from hostilities, the executive government would not in any degree be responsible for them.
But as this transaction may be liable to the most unworthy imputations arising from some former local prejudices against Mr Hawkins in consequence of his services and zeal for the honor and justice of the United States while a Commissioner of Indian Affairs, it seems fair and reasonable that his conduct in this instance should receive its just approbation, and be shielded from all malevolence and misrepresentations.
I have the honor therefore humbly to submit the measure herein proposed to your consideration—If you should be pleased to approve the principal parts thereof, your direction appears to be essential on the following points.
1st Your approbation of my request to Mr Hawkins in writing, to copy and sign the letter to Alexander McGillivray.
2dly An ample passport for the protection of Mr McGillivray and such chiefs as shall accompany him from the time of their entering the limits of the United States to their return to their own Country.
3dly A direction to me to make the necessary expenditures of money in pursuance of the plan proposed, and to appoint a suitable person to conduct the business. I have the honor to be Sir, With the greatest respect Your Most Obedient Servant

H. KnoxSecretary of War

